Citation Nr: 0818306	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-25 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for type 2 diabetes mellitus with erectile 
dysfunction, for the period of time prior to August 19, 2005.

2.  Entitlement to a disability rating in excess of 20 
percent for type 2 diabetes mellitus with erectile 
dysfunction, for the period of time subsequent to August 18, 
2005.

3.  Entitlement to a disability rating in excess of 10 
percent for hypertension. 

4.  Entitlement to a disability rating in excess of 10 
percent for diabetic neuropathy of the right upper extremity.  

5.  Entitlement to a disability rating in excess of 10 
percent for diabetic neuropathy of the left upper extremity.

6.  Entitlement to a disability rating in excess of 10 
percent for diabetic neuropathy of the right lower extremity.

7.  Entitlement to a disability rating in excess of 10 
percent for diabetic neuropathy of the left lower extremity.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for a prostate 
disorder, diagnosed as benign prostatic hypertrophy (BPH), to 
include as a residual of exposure to Agent Orange during 
service.  

10.  Entitlement to service connection for a skin disorder, 
diagnosed as dermatitis, to include as a residual of exposure 
to Agent Orange during service.  

11.  Entitlement to service connection for a respiratory 
disorder, to include as a residual of exposure to Agent 
Orange during service.   

12.  Entitlement to service connection for a bilateral eye 
disorder, to include as secondary to type 2 diabetes 
mellitus.  

13.  Entitlement to a total disability rating for 
compensation based on  individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1070 
to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for diabetes mellitus and the related disabilities 
of hypertension and diabetic peripheral neuropathy and 
assigned initial disability ratings.  That rating decision 
also denied service connection for the other disabilities 
indicated above.  A June 2006 rating decision denied 
entitlement to TDIU and increased the rating for diabetes 
mellitus with erectile dysfunction to 20 percent effective 
August 19, 2005.  

The Board has rephrased the issues above with respect to the 
disability ratings assigned for diabetic neuropathy of the 
extremities.  Ever since service connection has been granted, 
each extremity has received a separate, 10 percent, 
disability rating.  However, the information provided to the 
veteran in the form of rating decisions, notice letters, 
Statements of the Case (SOC), and Supplemental Statements of 
the Case (SSOC) have all combined the issues with respect to 
the upper and lower extremities.  This is incorrect and has 
needlessly confused the veteran.  Accordingly, the Board has 
rephrased the issues to accurately reflect that the veteran 
is receiving a separate disability rating for each upper and 
lower extremity.  

The issues involving rating the veteran's diabetes mellitus 
and diabetic neuropathy, along with the issue of service 
connection for PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected hypertension is not, and 
has never been, manifested by diastolic blood pressure 
predominantly 110 or more, or by systolic predominantly 200 
or more.

2.  The service medical records do not reveal any complaints, 
or diagnoses, of prostate, skin, or respiratory disorders 
during active service.  

3.  The veteran is currently diagnosed as having benign 
prostatic hypertrophy (BPH) which is not shown to be related 
to military service or exposure to Agent Orange during 
service.  

4.  The veteran is currently diagnosed as having dermatitis 
which is not shown to be related to military service or 
exposure to Agent Orange during service.  

5.  There is no evidence of a current respiratory disorder.

6.  The medical evidence does not reveal that the veteran has 
any eye disorder related to active military service or his 
service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent rating for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 ( 2007).

2.  A prostate disorder, diagnosed as BPH, was not incurred 
in, or aggravated by, active military service and may not be 
presumed to have been incurred as a result of exposure to 
Agent Orange during service.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e) (2007).

3.  A skin disorder, diagnosed as dermatitis, was not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been incurred as a result of 
exposure to Agent Orange during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e) (2007).

4.  A respiratory disorder was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2007).

5.  An eye disorder was not incurred in, or aggravated by, 
active military service and is not proximately due to, or the 
result of, a service-connected disability.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. §§ 3.303, 
3.310(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, notice with 
respect to the claims for service connection was provided to 
the veteran in a letter dated September 2002, which was prior 
to the adjudication of the claims for service connection.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information was provided to the veteran in a letter dated 
June 2006.  The claims were subsequently readjudicated in 
Supplemental Statements of the Case (SSOC) dated January and 
April 2007.   

Here, the veteran is also challenging the initial disability 
rating assigned for his service-connected hypertension.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Again, this case involves the assignment of 
an initial disability rating upon the grant of service 
connection so these requirements are not applicable in the 
instant case.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions and hearing testimony; service medical records; 
private medical treatment records; VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's claims 
for service connection and for an increased rating for 
hypertension.   

II.  Increased Rating for Hypertension

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

This appeal addresses the initial disability rating assigned 
for the veteran's service-connected hypertension; the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).

A private medical record dated January 2002 states that the 
veteran was "diagnosed with hypertension in December 2001," 
and placed on medication to treatment the disorder.  The 
veteran's blood pressure was recorded as being 142/100.  In 
December 2002, a VA examination of the veteran was conducted.  
The veteran's blood pressure was 137/74.  The diagnosis was 
hypertension.  The August 2003 rating decision granted 
service connection for hypertension secondary to the 
veteran's service-connected type 2 diabetes mellitus.  A 10 
percent disability rating was assigned effective August 28, 
2002, the date of the veteran's claim for service connection.  
The veteran initiated an appeal with respect to the initial 
disability rating assigned for hypertension.  In his 
September 2003 notice of disagreement the veteran 
specifically asserted that his "hypertension should be 
40%."  On his substantive appeal, VA Form 9, dated July 
2004, the veteran asserted that his "hypertension  . . . 
should be rated 30% instead of 10%."

At a May 2005 hearing before a Decision Review Office (DRO), 
the veteran testified that he received his medical treatment 
from VA.  The RO has obtained the veteran's recent VA medical 
treatment records.  The majority of these records are for 
mental health treatment and do not provide evidence with 
respect to the veteran's hypertension.  However, some of 
these records do address the veteran's hypertension.  An 
October 2003 mental health record noted that the veteran was 
on prescription medication to treatment his hypertension.  An 
April 2004 record reveals that the veteran's blood pressure 
was 166/106.  In May 2004, the veteran's blood pressure was 
123/84, while in June 2004 his blood pressure was 175/105.  

In March 2006, another VA examination of the veteran was 
conducted.  blood pressure readings were recorded as:  144/80 
sitting; 140/85 lying down; and 140/87 standing.  The 
diagnosis was "essential hypertension."  

The Board has reviewed all of the medical evidence of record 
and it reveals that the veteran is diagnosed with 
hypertension and that he is being treated for this disability 
with prescription anti-hypertensive medication with blood 
pressure readings as noted above.  Also, as noted above, the 
veteran presented sworn testimony at a May 2005 hearing 
before a DRO.  At the hearing, the issue of the veteran's 
appeal for a disability rating in excess of 10 percent for 
hypertension was specifically addressed.  The veteran's 
representative stated that "on the issue of hypertension 
which is currently rated at 10%, I discussed that also with 
[the veteran] and he feels like he does not meet the criteria 
for a higher rating at this time.  So he is not going to, I'm 
not going to entertain any questions on that."  This 
statement on the record strongly implies that the veteran's 
representative had explained and discussed the rating 
criteria for hypertension with the veteran and that after a 
review of the evidence, it was conceded that the evidence did 
not support the assignment of a disability rating in excess 
of 10 percent.  However, subsequent to this in May 2007, the 
veteran submitted a copy of his July 2004 VA Form 9 which 
asserted that his "hypertension  . . . should be rated 30% 
instead of 10%."

Hypertensive vascular disease is rated under Diagnostic Code 
7101.  A 10 percent disability rating is assigned when the 
diastolic pressure is 100 or more, or systolic pressure 
predominantly 160 or more; or for an individual with a 
history of diastolic pressure of 100 or more who requires 
continuous medication for control.  A 20 percent rating 
contemplates diastolic pressure of predominantly 110 or more, 
or systolic pressure predominantly 200 or more.  A 40 percent 
rating is assigned when the diastolic pressure is 
predominantly 120 or more.  Finally, a 60 percent rating is 
assigned when the diastolic pressure is predominantly 130 or 
more.  The 60 percent rating is still the highest rating 
assignable under this Diagnostic Code. 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).

The Board has reviewed all of the medical evidence of record 
and the veteran's blood pressure readings have been noted 
above.  None of the blood pressure readings show diastolic 
blood pressure readings predominantly 110 or more or systolic 
blood pressure readings predominantly 200 or more.  The 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent for the veteran's 
service-connected hypertension.  For all of the blood 
pressure readings of record for the time period covered by 
this appeal, there are none which show systolic blood 
pressure in excess of 200.  There are no diastolic blood 
pressure readings in excess of 110. The evidence of record 
does not show diastolic blood pressure ever being 110 or more 
or systolic being predominantly 200 or more at any point 
during the entire period of time considered under this 
appeal. Accordingly, entitlement to a disability rating in 
excess of 10 percent for hypertension must be denied.

III.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  This is 
commonly referred to as "secondary" service connection.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2007).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  Review of the 
evidence of record confirms that the veteran served in 
Vietnam during the requisite period of time.  Accordingly, he 
is presumed to have been exposed to Agent Orange during 
active service.  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d)  are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2002). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed.Reg. 27630 -27641 (May 20, 2003); See also Notice, 67 
Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (November. 2, 
1999).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

A.  Prostate Disorder

In August 2002, the veteran submitted his original claim for 
service connection on a VA Form 21-526.  On this form he 
specifically indicated that he was claiming service 
connection for "prostate problem Agent Orange."  
Subsequently, in connection with a claim for service 
connection for PTSD, the veteran alleged that he had been 
sexually assaulted and sodomized during active service.  He 
has also claimed that this physical trauma caused a prostate 
disorder.

Review of the veteran's service medical records does not 
reveal any complaints, or diagnosis of any prostate disorder 
during active service.  In March 2006, a VA examination of 
the veteran was conducted.  After a full examination and 
review of the medical evidence of record, the diagnosis was 
"benign prostatic hypertrophy."  The examining physician's 
medical opinion was that "it is not as least as likely as 
not that the patient's BPH is a result of his [claimed] 
previous sexual assault.  This is a condition related to 
hormonal influences as a male ages, which increases the size 
of the prostate."  

The preponderance of the evidence is against the veteran's 
claim for service connection for a prostate disorder.  The 
veteran is diagnosed with BPH, which is not one of the 
disabilities specified at 38 C.F.R. § 3.309(e).  As such, 
service connection on a presumptive bases as a result of 
Agent Orange exposure during service must be denied.  There 
is also no medical evidence of record which links the 
veteran's current BPH to active service, including physical 
trauma during a claimed in-service sexual assault, or to 
Agent Orange exposure during service.  The medical opinion of 
record is quite clear that the veteran's BPH is a result of 
aging.  Accordingly, service connection for a prostate 
disorder is denied.  

B.  Skin Disorder

The veteran claims entitlement to service connection for a 
skin disorder.  He specifically claims that he has a skin 
rash as a result of exposure to Agent Orange during active 
service.  As noted above, presumptive service connection is 
warranted for some skin disorders as a result of Agent Orange 
exposure.  Specifically, chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda are the 
two skin disabilities specified at 38 C.F.R. § 3.309(e).  

Chloracne, or other acneform disease, and porphyria cutanea 
tarda may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2007).  

Review of the veteran's service medical records does not 
reveal any complaints, or diagnosis, of any skin disorder 
during active service.  On the December 1971 separation 
examination report, the veteran's skin was evaluated as 
"normal" by the examining physician.  

In December 2002, VA examination of the veteran was 
conducted.  The veteran reported having a skin rash on his 
abdomen since his service in Vietnam.  Physical examination 
revealed a dry scaly rash of the abdomen and right groin.  
The diagnosis was "dermatitis with intermittent pruritis of 
the abdomen, groin and buttock."  

The preponderance of the evidence is against the veteran's 
claim for service connection for a skin disorder.  There is 
no evidence of any skin disorder during service and no 
diagnosis of chloracne or porphyria cutanea tarda.  The 
veteran has a current diagnosis of dermatitis and there is a 
complete absence of any competent medical evidence linking 
the veteran's current skin disorder to active service over 
thirty years earlier or to Agent Orange exposure during 
service.  Accordingly service connection must be denied.  

C.  Respiratory Disorder

In his August 2002 claim, the veteran specifically claimed 
that he had a respiratory problem due to Agent Orange.  
Review of his service medical records does not reveal any 
complaints of, or treatment for, any respiratory disorder 
during active service.  On his December 1971 separation 
examination, the veteran's sinuses and lungs were evaluated 
as normal by the examining physician.  On VA examination in 
December 2002, the veteran denied having any respiratory 
problems when questioned by the examining physician.

At the May 2005 DRO hearing, the veteran testified that he 
had respiratory symptoms of shortness of breath, especially 
when bending over to tie his shoes.  However, he also 
testified that he was not receiving current treatment for a 
respiratory disorder.  He also testified that he had been 
treated by a private physician for a respiratory disorder, 
but that any medical records related to that treatment were 
not available.  

The Board has reviewed all of the medical evidence of record 
and there is no indication of any complaints of, or treatment 
for, any respiratory disorder in these records.  Except for 
the veteran's reports of respiratory symptoms at his hearing, 
there is no competent medical evidence showing any current 
diagnosis of any respiratory disability.  Accordingly, 
service connection must be denied.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Degmetich v. Brown, 104 F.3d 1328 (1997);  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

A layperson, such as the veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In this case, the veteran is competent to report that he 
experiences symptoms of shortness of breath.  The veteran is 
not, however, competent to diagnose a respiratory condition.  
As there is no medical evidence of record showing that the 
veteran has a respiratory condition, the veteran's claim for 
service connection for a respiratory condition is denied.  

D.  Eye Disorder

The veteran claims service connection for a bilateral eye 
disability.  He specifically claims that he has an eye 
disability resulting from his service-connected type 2 
diabetes mellitus.  This is a claim for secondary service 
connection.  

Review of the veteran's service medical records does reveal 
that his eyes were noted to be "abnormal" on the December 
1971 separation examination report.  Other service medical 
records reveal that the veteran was issued prescription 
eyeglasses to correct refractive error of the eyes.  

"Congenital and developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation" for service connection purposes.  38 C.F.R. 
§ 3.303(c) (2002)(emphasis added).  

In January 2003, a VA eye examination of the veteran was 
conducted.  He indicated complaints of blurred vision and dry 
eyes.  Visual acuity testing revealed that the veteran had 
refractive error of the eyes which was correctable to normal, 
20/20.  Physical examination revealed floaters and lattice 
degeneration in the left eye which the examiner indicated was 
a result of a larger eyeball, not the service-connected 
diabetes mellitus.  The diagnosis was that the veteran had 
dry eyes, pinguecula and conjunctivae hypertrophy but that 
these disorders were not the result of his diabetes mellitus 
or Agent Orange exposure during service.  The examiner 
specifically indicated that the veteran did not have diabetic 
retinopathy.

An August 2005 VA optometry treatment record reveals that the 
veteran had type 2 diabetes mellitus without retinopathy and 
myopic astigmatism with presbyopia.  In March 2006, another 
VA eye examination was conducted and the examiner's findings 
were consistent with the prior examination reports.  
Specifically, that the veteran did not have diabetic 
retinopathy. 

The preponderance of the evidence is against the veteran's 
claim for service connection for an eye disorder.  Service 
connection cannot be granted for his refractive error.  The 
medical evidence shows that the veteran does not have 
diabetic retinopathy.  There is no medical evidence which in 
any way links any of the veteran's current eye disorders to 
military service, Agent Orange exposure during service, or to 
his service-connected diabetes mellitus.  It is noted that 
the January 2003 examination report indicated that it was 
remotely possible that Agent Orange exposure could cause some 
skin conditions, however, the examiner also noted that 
pingueculae was more or less related to sun exposure.  The 
examiner noted that the claims folder was not available for 
review.  Upon VA examination in March 2006, the same examiner 
indicated that the veteran's dry eye symptoms are due in part 
to his pinguecula or elevated conjuncitiva tissue.  However, 
the examiner opined that his dry eyes were less likely than 
not caused by or related to service.  The examiner 
specifically noted that the entire claims folder was 
reviewed.  This opinion is entitled to great probative value 
as it based on an examination of the veteran and a review of 
the claims folder.  As there is no evidence of record to the 
contrary, service connection is denied.  


ORDER

A disability rating in excess of 10 percent for hypertension 
is denied.

Service connection for: a prostate disorder, diagnosed as 
BPH; a skin disorder, diagnosed as dermatitis; a respiratory 
disorder; and a bilateral eye disorder is denied.  





REMAND

The veteran's claim for an increased rating for his diabetes 
mellitus, along with the associated peripheral neuropathy, 
requires additional development.  In October 2007, he 
submitted a written statement which indicated that his 
diabetes mellitus had "gotten worse" since his last 
Compensation and Pension examination in March 2006.   As 
such, additional VA Compensation and Pension examinations of 
the veteran should be conducted.

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The veteran has indicated that the only medical facility 
where he receives treatment for his service-connected 
disabilities is at the VA medical Center (VAMC) in 
Tuscaloosa, Alabama.  The last time copies of the veteran's 
VA treatment records were obtained was over a year ago in 
April 2007.  In light of his assertion of a recent increase 
in the severity of his diabetes mellitus, she veteran's most 
recent VA treatment records need to be obtained and 
associated with the claims file.  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The veteran has reported stressors based on personal assault.  
Specifically, he has asserted that while he was stationed in 
Vietnam two other service members threatened to sexually 
assault and sodomize him.  On other occasions, the veteran 
has stated that he was actually sexually assaulted and 
sodomized during service.  

There are special development procedures that pertain to the 
processing of claims of entitlement to service connection for 
PTSD based on personal assault.  VA has special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis.  Patton v. West, 12 Vet. 
App. 272 (1999) (citing VA Adjudication Procedural Manual 
M21-1), Part III, paragraph 5.14(c).  These special 
evidentiary procedures for PTSD claims based on personal 
assault are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides:  If a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  Records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
sources.  Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited 
to:  Request for transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The Board notes that the veteran in this case has not 
received the required notice.  On remand, the RO should issue 
notice to the veteran explaining the evidence necessary to 
corroborate a stressor during service to support his claim 
for PTSD due to personal assault, pursuant to 38 C.F.R. § 
3.304(f).  This requirement is consistent with the VCAA's 
duty to inform the claimant of the information and evidence 
needed to substantiate the claim.  See 38 C.F.R. § 3.159(c) 
(2007).

Some of the veteran's service personnel records have been 
obtained, but they appear to be from his National Guard 
service and not his period of active service from June 1970 
to December 1971.  Another request for the records from his 
period of active service in the 1970s should be made.  

Action on the issue of entitlement to TDIU is deferred 
pending development and readjudication of the other issues on 
appeal as the outcome of those issues may have a bearing on 
the TDIU claim.   

Accordingly, the case is REMANDED for the following action:

1.  Make an additional request for 
complete copies of the veteran's active 
duty service personnel records for the 
period from June 1970 to December 1971 
from the appropriate records depository.  
Document all efforts to obtain these 
records.  

2.  Send the veteran an appropriate 
stressor development letter.  The veteran 
should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the veteran.

3. The RO should then review the record 
and determine whether there is sufficient 
information to attempt verification of any 
claimed stressor.  If so, the appropriate 
steps should be taken to attempt 
verification of the veteran's stressors.

4.  If any stressor is verified, the 
veteran should be afforded a VA 
examination to determine whether he has 
PTSD which is related to a verified 
stressor(s).  The claims folders, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed.  The examiner should determine 
the nature and extent of any currently 
demonstrated acquired psychiatric 
disorder.  A diagnosis of PTSD under DSM 
IV criteria should be made or ruled out. 
If PTSD is diagnosed, the examiner should 
identify the specific stressor or 
stressors that support that diagnosis.  If 
PTSD is not diagnosed, the examiner should 
explain why the diagnosis was not made.  A 
complete rationale for all opinions 
expressed should be provided in the 
examination report. 

5.  Request a complete copy of the 
veteran's current VA medical treatment 
records for the period of time from April 
2007 to the present from VAMC Tuscaloosa, 
Alabama.  

6.  The veteran should be accorded the 
appropriate VA examination for diabetes 
mellitus.  The report of examination 
should include a detailed account of all 
manifestations of the diabetes mellitus 
found to be present  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is specifically requested to 
indicate:

If the veteran is presently 
prescribed an oral hypoglycemic 
agent and/or insulin to control 
his diabetes mellitus, and the 
date that treatment with each 
medication was initiated.  

Does the veteran have episodes of 
ketoacidosis, hypoglycemic 
reactions requiring 
hospitalization?

Is regulation of activities 
(avoidance of strenuous 
occupational and recreational 
activities) required? 

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

7.  The veteran should be accorded the 
appropriate VA examination for peripheral 
neuropathy.  The report of examination 
should include a detailed account of all 
manifestations of the diabetic peripheral 
neuropathy of each extremity found to be 
present  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
specifically requested to indicate if 
possible, the severity level of the 
veteran's diabetic peripheral neuropathy 
in each extremity.  The claims folder and 
a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

8.  Following the above, readjudicate 
the appellant's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


